                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


TIMOTHY ERNLE,

            Petitioner,

v.                                                Civil Action No. 5:18CV129
                                                                     (STAMP)
F. ENTZEL, Warden,

            Respondent.


                         MEMORANDUM OPINION AND ORDER
                      AFFIRMING AND ADOPTING REPORT AND
                     RECOMMENDATION OF MAGISTRATE JUDGE
                   AND OVERRULING PETITIONER’S OBJECTIONS

                           I.    Procedural History

      The pro se1 petitioner, Timothy Ernle (“Ernle”), an inmate

incarcerated at FCI Hazelton in Bruceton Mills, West Virginia,

filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241

(“§ 2241”).       For relief, petitioner requests that this Court order

the Federal Bureau of Prisons (“BOP”) to calculate his sentence

with 570 days of pretrial detention credit pursuant to 18 U.S.C.

§ 3585(b).       ECF No. 1 at 1-2.      Thereafter, the magistrate judge

entered an order to show cause why the writ should not be granted

(ECF No. 9), and the respondent answered with a motion to dismiss

or,   in   the    alternative,    for   summary    judgment.   ECF   No.   14.

Petitioner filed a response in opposition.            ECF No. 24.




      1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
     The action was referred to United States Magistrate Judge

James E. Seibert for initial review and report and recommendation

pursuant to Local Rule of Prisoner Litigation Procedure 2.               The

action was then reassigned to United States Magistrate Judge James

P. Mazzone. The magistrate judge filed a report and recommendation

recommending that the respondent’s motion to dismiss or for summary

judgment be granted, and that the petition be denied and dismissed

with prejudice.    ECF No. 28 at 15.       Further, the magistrate judge

recommended that the pending motions to expedite be denied as moot

becuase the petitioner is not entitled to immediate release from

federal incarceration.      Id.

     The    magistrate    judge   informed   the   parties   that   if   they

objected to any portion of the report and recommendation, they were

required to file specific written objections within 14 days after

being served with copies of the report.             The petitioner filed

timely objections.       ECF No. 31.

     For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                            II.   Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s


                                       2
recommendation will be reviewed de novo as to those findings to

which the petitioner objected.             As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”        28

U.S.C. § 636(b)(1)(A).        Because the petitioner filed objections to

the       report   and     recommendation,     the   magistrate   judge’s

recommendation will be reviewed de novo.

                               III.   Discussion

      On de novo review, this Court finds that the magistrate judge

properly concluded that sole issue presented in this matter is

whether petitioner is entitled to credit against his federal

sentence from March 6, 2015, when he was granted a conditional

release by the State of New York Department of Correctional

Services and August 9, 2016, when petitioner entered exclusive

federal custody.         As the magistrate judge properly determined,

petitioner acknowledges that 18 U.S.C. § 3585(b) does not authorize

a credit on a federal sentence for any prison time that has already

been credited to another sentence and precludes what is known as

double counting.         However, petitioner relies on United States v.

Ortiz, 2009 U.S. Dist. LEXIS 63103 (E.D.N.Y. July 22, 2009)2 and



      2
      This Court notes that the magistrate judge, in the report and
recommendation, appropriately reviewed and analyzed United States
v. Ortiz, 2009 U.S. Dist. LEXIS 63103 (E.D.N.Y. July 22, 2009), as
cited by the petitioner, despite an erroneous citation to “2009
U.S. Dist. LEXIS 63101” and an inadvertent short citation to
“Ortez” on page 5 in a footnote and again on page 8.

                                       3
Rosemond v. Menifee, 137 F. Supp. 2d 270 (S.D.N.Y. 2000) in

asserting that had he not been in federal custody pursuant to a

writ, he would have been released from the state on his conditional

release date which was February 7, 2015, and the time thereafter

until he was sentenced, would have been applied towards his federal

sentence.        Petitioner argues that federal authorities obtained

primary jurisdiction of petitioner on March 6, 2015, when he was

awarded conditional release to parole.                   Based on this shift in

primary jurisdiction, petitioner continues to argue that he is

entitled to 540 days of prior jail credit based on the reasoning in

Ortiz.     In the alternative, petitioner again argues that he is

entitled tor relief as set forth in Rosemond, because but for

federal action, i.e., the writ of habeas corpus ad prosequendum

(“WHCAP”), he would have been released under available state

procedures       and   credit     would    have    given    against      his   federal

sentence.

     In    his    report    and    recommendation,         the   magistrate     judge

recommended that the respondent’s motion to dismiss or for summary

judgment    be    granted   and     petitioner’s      petition      be    denied   and

dismissed with prejudice.           In his analysis, the magistrate judge

determined that “the issue raised in this petition has not been

addressed by the Fourth Circuit and has rarely been discussed

except    by     district   courts        within   the     Second   Circuit,”      and

ultimately concluded that “[t]o award Petitioner the relief he is


                                            4
requesting would circumvent the sentencing judge’s rational in

awarding him a two level variance and would amount to an improper

“windfall” not contemplated by either Ortiz or Rosemond.”                     ECF No.

28 at 12, 14.

        In petitioner’s objections to magistrate judge’s report and

recommendation       (ECF    No.    31),   the    petitioner    does   not    assert

specific        objections    to    the     magistrate      judge’s    report      and

recommendation       but,    rather,       attempts    to   reassert    his     prior

arguments in support of his petition which the magistrate judge

directly addressed. Petitioner again recites arguments pursuant to

Ortiz     and    Rosemond,    the    authority        previously   cited      in   the

petitioner’s petition and petitioner’s response to the respondent’s

motion.    ECF No. 31.       However, these arguments do not specifically

address the magistrate judge’s report and recommendation.

        Upon review, to the extent the petitioner asserts a more

specific objection to the analysis of the magistrate judge’s report

and recommendation, it appears that the petitioner objects to the

fact that the respondent did not address Ortiz in the motion to

dismiss or for summary judgment.                 ECF No. 31 at 3.       Petitioner

states: “[t]he Magistrate within his Report an Recommendation

recognized the fact that the Respondent did not address the

authority and reasoning within Ortiz.                   In so doing, Petitioner

asserts that the Magistrate, without any facts, improperly inserted

his reasoning for that of the Respondent’s and that said reasoning


                                            5
was incorrect.”     Id.   For the remainder of his objections, the

petitioner asserts argument related to the magistrate judge’s

analysis of his “conditional release” status.

     This Court has conducted a de novo review of the record in

this civil action, including the authority cited by petitioner, in

addition to the petition, the respondent’s motion to dismiss or for

summary judgment, the petitioner’s response in opposition, and the

report   and   recommendation   of   the   magistrate   judge.   As   to

petitioner’s sole specific objection, this Court finds that the

magistrate judge correctly noted that the respondent did not

address petitioner’s reliance on Ortiz, but nevertheless, proceeded

to properly analyze and distinguish Ortiz from the instant matter

in stating that Ortiz dealt with a mandatory release date, not a

conditional release date.       ECF No. 28 at 12 n.3.     Further, this

Court finds that the magistrate judge properly considered the

petitioner’s argument as it relates to Rosemond, and noted several

issues with its application to this action.       ECF No. 28 at 13.

     On de novo review, this Court finds that the report and

recommendation sufficiently distinguished the authority cited by

petitioner from the instant action. Further, this Court finds that

in the instant case the actions of the federal authorities were not

the sole reason for petitioner being held in federal custody and

petitioner’s unavailability for conditional release was in large

part of his own doing at his own request.           This Court finds,


                                     6
petitioner himself requested on four separate occasions to remain

in federal custody and his time in federal custody considered when

the federal sentence was imposed.             Therefore, as stated by the

magistrate   judge   in   his    report     and   recommendation,   to   award

petitioner   the   relief   he   is    requesting    would   circumvent   the

sentencing judge’s rational in awarding him a two-level variance

and would amount to an improper “windfall” not contemplated by

either Ortiz or Rosemond. For these reasons, this Court finds that

petitioner is not entitled to the relief he requests and the

petition must be denied.

     As to the remainder of petitioner’s arguments, which this

Court finds are not specifically stated and do not specifically

address particular portions of the magistrate judge’s report and

recommendation, but merely reiterate previous arguments, this Court

finds no clear error in the report and recommendation of the

magistrate judge and thus upholds his recommendation and overrules

the petitioner’s objections.

                            IV.       Conclusion

     For the reasons discussed above, the respondent’s motion to

dismiss or for summary judgment (ECF No. 14) is GRANTED, the report

and recommendation of the magistrate judge (ECF No. 28) is hereby

AFFIRMED and ADOPTED in its entirety.             Accordingly, petitioner’s

petition for writ of habeas corpus under 28 U.S.C. § 2241 (ECF

No. 1) is DENIED and DISMISSED WITH PREJUDICE, and the petitioner’s


                                        7
objections (ECF No. 31) are OVERRULED.   Further, the petitioner’s

motions to expedite (ECF Nos. 8 and 26) are denied as MOOT.

     It is further ORDERED that this case be DISMISSED WITH

PREJUDICE and STRICKEN from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    June 26, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                  8
